In a proceeding pursuant to article 78 of the Civil Practice Act to annul a determination of the respondent Board of Appeals of the Incorporated Village of Old Westbury, denying the petitioner’s application for a variance of the local zoning ordinance so as to permit the erection of a restaurant and retail stores, the petitioner appeals from an order of the Supreme Court, Nassau County, dated September 14, 1961, which dismissed its petition. Order affirmed, with costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.